 



Exhibit 10.1
ULTRATECH, INC.
LONG-TERM INCENTIVE COMPENSATION PLAN
AS AMENDED AND RESTATED JANUARY 28, 2008
ARTICLE I
NAME AND PURPOSE
          1.01 Purpose. Ultratech, Inc. a corporation duly organized and
existing under the laws of State of Delaware (the “Corporation”), established
the Ultratech, Inc. Long-Term Incentive Compensation Plan (the “Plan”) in order
to provide the Corporation’s executive officers and other select key employees
with the opportunity to earn additional incentive compensation contingent upon
the Corporation’s attainment of pre-established performance objectives and their
completion of designated service periods. The purpose of this January 2008
amendment and restatement is to bring the provisions of the Plan into
documentary compliance with the applicable requirements of the final Treasury
Regulations under Section 409A of the Internal Revenue Code of 19856, as amended
(the “Code”)
          1.02 General. The benefits provided under the Plan shall be paid, as
they become due, from the Corporation’s general assets. The interest of each
participant (and his or her beneficiary) in any benefits that become payable
under the Plan shall be no greater than that of an unsecured creditor of the
Corporation.
ARTICLE II
ADMINISTRATION OF THE PLAN
          2.01 Plan Administrator. The Plan shall be administered by the
Compensation Committee of the Board, and the Compensation Committee acting in
such capacity shall hereinafter be referred to as the Plan Administrator. As
Plan Administrator, the Compensation Committee shall have full power and
authority to administer the Plan and select the Eligible Employees who are to
participate in the Plan.
          2.02 Authority. The interpretation and construction of any provision
of the Plan and the adoption of rules and regulations for plan administration
shall be made by the Plan Administrator. Decisions of the Plan Administrator
shall be final and binding on all parties who have an interest in the Plan,
including (without limitation) all decisions relating to an individual’s
eligibility for participation in the Plan, his or her entitlement to benefits
hereunder and the amount of any such benefit entitlement. The Plan Administrator
shall also have the discretionary

 



--------------------------------------------------------------------------------



 



authority to determine whether the involuntary termination of any Participant’s
Employee status constitutes a Termination for Cause (pursuant to the criteria
set forth in Section 3.16), and such determination shall be final and binding on
the Participant for purposes of such Participant’s benefit entitlement (if any)
under the Plan.
ARTICLE III
DEFINITIONS
          3.01 “Account” shall mean the account maintained for each Participant
on the Corporation’s books and records with respect to the portion of each
Long-Term Incentive Bonus requiring an additional period of vesting Service
beyond the Performance Year to which that bonus relates.
          3.02 “Board” shall mean the Corporation’s Board of Directors.
          3.03 “Change in Control” shall mean a change in ownership or control
of the Corporation effected through any of the following transactions:
          (i) a merger or consolidation in which the Corporation is not the
surviving entity and in which securities possessing more than fifty percent
(50%) of the total combined voting power of the Corporation’s outstanding
securities are transferred to person or persons different from the persons
holding those securities immediately prior to such merger or consolidation,
          (ii) the sale, transfer or other disposition of all or substantially
all of the assets of the Corporation in complete liquidation or dissolution of
the Corporation,
          (iii) any reverse merger in which the Corporation is the surviving
entity but in which securities possessing more than fifty percent (50%) of the
total combined voting power of the Corporation’s outstanding securities are
transferred to person or persons different from the persons holding those
securities immediately prior to such merger,
          (iv) the acquisition, directly or indirectly by any person or related
group of persons (other than the Corporation or a person that directly or
indirectly controls, is controlled by, or is under common control with, the
Corporation), of beneficial ownership (within the meaning of Rule 13d-3 of the
1934 Act) of securities possessing more than fifty percent (50%) of the total
combined voting power of the Corporation’s outstanding securities pursuant to a
tender or exchange offer made directly to the Corporation’s stockholders, or

2



--------------------------------------------------------------------------------



 



          (v) a change in the composition of the Board over a period of twelve
(12) consecutive months or less such that a majority of the Board members
ceases, by reason of one or more contested elections for Board membership, to be
comprised of individuals who either (A) have been Board members continuously
since the beginning of such period or (B) have been elected or nominated for
election as Board members during such period by at least a majority of the Board
members described in clause (A) who were still in office at the time the Board
approved such election or nomination.
          3.04 “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time.
          3.05 “Corporation” shall mean Ultratech, Inc. and any successor or
assignee corporation, whether by way of merger, acquisition or other
reorganization.
          3.06 “Disability or Disabled” shall mean the Participant’s inability
to engage in any substantial gainful employment by reason of any physical or
medical impairment which is expected to result in death or continue for a period
of twelve (12) consecutive months or more.
          3.07 “Eligible Employee” shall mean each executive officer of the
Corporation and any other key employee of the Corporation or any Parent or
Subsidiary who the Plan Administrator deems essential to the growth and
financial success of the Corporation.
          3.08 “Employee” shall mean any person in the employ of the Corporation
or any Parent or Subsidiary, subject to control and direction of the employer
entity as to both the work to be performed and the manner and method of
performance.
          3.09 “Involuntary Termination” shall mean the termination of Employee
status by reason of:
               (i) the Employee’s discharge or dismissal by the Corporation or
any Parent or Subsidiary for any reason other than a Termination for Cause, or
               (ii) the Employee’s death or Disability.
          3.10 “Long-Term Incentive Bonus” shall mean the bonus to which the
Participant may become entitled with respect to a particular Performance Period
on the basis of the Corporation’s attainment of the Performance Milestones which
the Plan Administrator establishes for that Performance Period.
          3.11 “1934 Act” shall mean the Securities Exchange of 1934, as
amended.
          3.12 “Parent” shall mean any corporation (other than the Corporation)
in an unbroken chain of corporations ending with the Corporation, provided each
corporation in the unbroken chain (other than the Corporation) owns, at the time
of the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.

3



--------------------------------------------------------------------------------



 



          3.13 “Participant” shall mean each Eligible Employee who participates
in the Plan.
          3.14 “Performance Milestones” shall mean one or more specific
performance objectives which the Plan Administrator designates for the
Corporation to attain in a particular Performance Period in order for each
Participant to become entitled to a Long-Term Incentive Bonus for that
Performance Period. Without limiting the generality of the foregoing,
Performance Milestones may be based on one or more of the following financial
criteria: (1) return on total stockholder equity; (2) earnings per share of
Common Stock; (3) net income or operating income (before or after taxes);
(4) earnings before interest, taxes, depreciation and amortization; (5) earnings
before interest, taxes, depreciation, amortization and charges for stock-based
compensation, (6) sales or revenue targets; (7) return on assets, capital or
investment; (8) cash flow; (9) market share; (10) cost reduction goals;
(11) budget comparisons and (12) measures of customer satisfaction. In addition,
such Performance Milestones may be tied to the attainment of specified levels of
the Corporation’s performance under one or more of the financial criteria
described above relative to the performance of other entities and may also be
based on the performance of any of the Corporation’s business units or divisions
or any Parent or Subsidiary.
          3.15 “Performance Period” shall mean the period coincidental with each
fiscal year of the Corporation over which the Corporation must attain the
Performance Milestones which the Plan Administrator has established for that
period.
          3.16 “Retirement” shall mean the Participant’s termination of Employee
status (other than a Termination for Cause) on or after his or her attainment of
age sixty five (65).
          3.17 “Separation from Service” shall mean the Participant’s cessation
of Employee status by reason of his or her death, retirement or termination of
employment. The Participant shall be deemed to have terminated employment for
such purpose at such time as the level of his or her bona fide services to be
performed as an Employee (or as a consultant or independent contractor)
permanently decreases to a level that is not more than twenty percent (20%) of
the average level of services he or she rendered as an Employee during the
immediately preceding thirty-six (36) months (or such shorter period for which
he or she may have rendered such services). Solely for purposes of determining
when a Separation from Service occurs, Participant will be deemed to continue in
“Employee” status for so long as he or she remains in the employ of one or more
members of the Employer Group, subject to the control and direction of the
employer entity as to both the work to be performed and the manner and method of
performance. “Employer Group” means the Corporation and any Parent or Subsidiary
and any other corporation or business controlled by, controlling or under common
control with, the Corporation, as determined in accordance with Sections 414(b)
and (c) of the Code and the Treasury Regulations thereunder, except that in
applying Sections 1563(1), (2) and (3) for purposes of determining the
controlled group of corporations under Section 414(b), the phrase “at least
50 percent” shall be used instead of “at least 80 percent” each place the latter
phrase

4



--------------------------------------------------------------------------------



 



appears in such sections and in applying Section 1.414(c)-2 of the Treasury
Regulations for purposes of determining trades or businesses that are under
common control for purposes of Section 414(c), the phrase “at least 50 percent”
shall be used instead of “at least 80 percent” each place the latter phrase
appears in Section 1.4.14(c)-2 of the Treasury Regulations. Any such
determination as to Separation from Service, however, shall be made in
accordance with the applicable standards of the Treasury Regulations issued
under Section 409A of the Code.
          3.18 “Service” shall mean Participant’s performance of services for
the Corporation (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or a consultant or independent
advisor. For purposes of this Agreement, Participant shall be deemed to cease
Service immediately upon the occurrence of the either of the following events:
(i) Participant no longer performs services in any of the foregoing capacities
for the Corporation (or any Parent or Subsidiary) or (ii) the entity for which
Participant performs such services ceases to remain a Parent or Subsidiary of
the Corporation, even though Participant may subsequently continue to perform
services for that entity. Service as an Employee shall not be deemed to cease
during a period of military leave, sick leave or other personal leave approved
by the Corporation; provided, however, that the following special provisions
shall be in effect for any such leave:
          (i) Should the period of such leave (other than a disability leave)
exceed six (6) months, then Participant shall be deemed to cease Service and to
incur a Separation from Service upon the expiration of the initial six (6)-month
period of that leave, unless Participant retains a right to re-employment under
applicable law or by contract with the Corporation (or any Parent or
Subsidiary).
          (ii) Should the period of a disability leave exceed twenty-nine
(29) months, then Participant shall be deemed to cease Service and to incur a
Separation from Service upon the expiration of the initial twenty-nine
(29)-month period of that leave, unless Participant retains a right to
re-employment under applicable law or by contract with the Corporation (or any
Parent or Subsidiary). For such purpose, a disability leave shall be a leave of
absence due to any medically determinable physical or mental impairment that can
be expected to result in death or to last for a continuous period of not less
than six (6) months and causes Participant to be unable to perform the duties of
his or her position of employment with the Corporation (or any Parent or
Subsidiary) or any substantially similar position of employment.
          (iii) Except to the extent otherwise required by law or expressly
authorized by the Plan Administrator or by the Corporation’s written policy on
leaves of absence, no Service credit shall be given for vesting purposes for any
period Participant is on a leave of absence.

5



--------------------------------------------------------------------------------



 



          3.19 “Subsidiary” shall mean any corporation (other than the
Corporation) in an unbroken chain of corporations beginning with the
Corporation, provided each corporation (other than the last corporation) in the
unbroken chain owns, at the time of the determination, stock possessing fifty
percent (50%) or more of the total combined voting power of all classes of stock
in one of the other corporations in such chain.
          3.20 “Termination for Cause” shall mean shall mean the termination of
the Participant’s Service by the Corporation (or any Parent or Subsidiary) for
one or more of the following reasons:
          (iv) the Participant’s repeated failure to perform the essential
duties and responsibilities of his or her position with the Corporation (or any
Parent or Subsidiary) other than by reason of his or her Disability;
          (v) the Participant’s commission of any act that constitutes gross
misconduct and is injurious to the Corporation or any Parent or Subsidiary;
          (vi) the Participant’s conviction of or pleading guilty or nolo
contendere to any felony involving theft, embezzlement, dishonesty or moral
turpitude;
          (vii) the Participant’s commission of any act of fraud against, or the
misappropriation of property belonging to, the Corporation or any Parent or
Subsidiary;
          (viii) the Participant’s commission of any act of dishonesty in
connection with his or her duties and responsibilities as an employee of the
Corporation (or any Parent or Subsidiary) that is intended to result in his or
her personal enrichment or the personal enrichment of his or her family or
others; or
          (ix) the Participant’s material breach of any employment agreement he
or she may have at the time with the Corporation or any other agreement between
the Participant and the Corporation or any Parent or Subsidiary.
ARTICLE IV
PARTICIPATION
          4.01 Eligibility Rules. The Plan Administrator shall have absolute
discretion in selecting the Eligible Employees who are to participate in each
Performance Period implemented under the Plan. The initial Participants for each
Performance Period shall be selected not later than the ninetieth (90th) day
after the commencement date of that Performance Period. The Plan Administrator
may select additional Participants for the Performance Period after such
ninetieth (90th) day; provided, however, that the Plan Administrator may, in its
sole

6



--------------------------------------------------------------------------------



 



discretion, pro-rate the Long-Term Incentive Bonus which the Participant may
earn for that Performance Period to reflect his or her actual period of Service
during that Performance Period.
          4.02 Cessation of Participation. The Plan Administrator shall have
complete discretion to exclude one or more individuals from Participant status
for one or more subsequent Performance Periods implemented under the Plan. If
any individual is excluded from Participant status for one or more Performance
Periods, then such individual shall not be entitled to any Long-Term Incentive
Bonus for those Performance Periods. However, such individual shall continue to
vest, during his or her period of continued Service, in any unvested Long-Term
Incentive Bonuses credited to his or her Account.
ARTICLE V
LONG-TERM INCENTIVE BONUSES
          5.01 Timing and Nature of Awards. The Plan Administrator shall have
complete discretion to implement one or more Performance Periods under the Plan.
The Plan Administrator shall, within the first ninety (90) days of each
Performance Period, establish the specific Performance Milestones which must be
attained for that Performance Period. For each Performance Milestone, the Plan
Administrator may set threshold, target and above-target levels of attainment.
The Plan Administrator shall then establish for each Participant varying dollar
levels for the Long-Term Incentive Bonus to which he or she may become entitled
for that Performance Period based on the level at which each Performance
Milestone is actually attained. Such varying dollar levels may be tied to a
percentage or multiple of the annual rate of base salary in effect for the
Participant for the applicable Performance Period.
          5.02 Service Requirement. A Participant shall not become entitled to a
Long-Term Incentive Bonus for a particular Performance Period unless the
Participant continues in Service through the completion of that Performance
Period or the Participant ceases Service in that Performance Period by reason of
Retirement or Involuntary Termination (other than Termination for Cause). Should
the Participant cease Service for any other reason prior the completion of the
Performance Period, then he or she shall not be entitled to any Long-Term
Incentive Bonus for that Performance Period.
          5.03 Determination of Bonus Amount. Within the first seventy-five
(75) days following the completion of the Performance Period, the Plan
Administrator shall, on the basis of the Corporation’s audited financial
statements for the fiscal year coincident with that Performance Period,
determine the actual level of attainment of each Performance Milestone
established for that Performance Period and shall then measure that level of
attainment against the threshold level, the target level and the above-target
level of attainment established for that Performance Milestone. To the extent
the actual level of attainment for any Performance Milestone is at a point
between two of the levels established by the Plan Administrator, the dollar
amount of the portion of each Long-Term Incentive Bonus tied to that Performance
Milestone shall be pro-rated between the two points on a straight-line basis. On
the basis of the foregoing measurements, the Plan Administrator shall determine
the actual Long-Term Incentive Bonus for

7



--------------------------------------------------------------------------------



 



each Participant entitled to a Long-Term Incentive Bonus for the Performance
Period, subject to the pro-rated bonus provisions of Section 5.05 for certain
Participants who ceased Service prior to the completion of that Performance
Period. In no event, however, shall any Long-Term Incentive Bonus be earned with
respect to a particular Performance Milestone if the actual level of attainment
of that Performance Milestone is below the threshold level set for that
milestone.
          5.04 Change in Control. Should a Change in Control transaction be
consummated after the first ninety (90) days of the Performance Period but prior
to the completion of that Performance Period, then the Performance Period shall
terminate upon the consummation of that Change in Control. In such event, the
actual Long-Term Incentive Bonus for each Participant entitled under
Section 5.02 to a bonus for that Performance Period shall be in the dollar
amount set by the Plan Administrator for attainment of each Performance
Milestone at the target level, subject to the pro-rated bonus provisions of
Section 5.05 for certain Participants who ceased Service prior to the completion
of that abbreviated Performance Period.
          5.05 Pro-Rated Bonus. The provisions of Sections 5.03 and 5.04
governing the determination of the actual Long-Term Incentive Bonus for each
Participant entitled under Section 5.02 to such bonus shall be modified in
accordance with the provisions of this Section 5.05 should the Participant cease
Service prior to the completion of the applicable Performance Period by reason
of an Involuntary Termination prior to attainment of age sixty-five (65). Such
Participant shall only be entitled to a pro-rated Long-Term Incentive Bonus in a
dollar amount determined by multiplying the actual Long-Term Incentive Bonus to
which he or she would have been entitled under Section 5.03 or Section 5.04 (as
the case may be), on the basis of the attained level of performance for the
Performance Period, had he or she continued in Service through the last day of
that Performance Period first by (i) the percentage of that Long-Term Incentive
Bonus which is not subject to the Service vesting and deferred payment
provisions of Section 6.01 and then by (ii) a fraction, the numerator of which
is the number of days such Participant remained in Service during the
Performance Period and the denominator of which is the total number of days in
that Performance Period. The Long-Term Incentive Bonus with respect to a
Participant who ceases Service during a Performance Period by reason of
Retirement or by reason of an Involuntary Termination at or after the attainment
of age sixty-five (65) shall not be subject to pro-ration pursuant to the clause
(ii) fraction in the preceding sentence and shall be calculated in accordance
with Section 5.03 as if the Participant had continued in Service through the
completion of that Performance Period; provided, however, that such Participant
shall not be entitled to the Deferred Portion of such bonus (as calculated under
Article VI), unless he or she continues in Service through the completion of the
applicable Performance Period.
          5.06 Vesting and Payment. The actual Long-Term Incentive Bonus to
which each Participant becomes entitled pursuant to the foregoing provisions of
this Article V shall be subject to the vesting and payment provisions of
Article VI, and no Long-Term Incentive Bonus shall be paid to a Participant
until the vesting and payment requirements of Article VI are satisfied.

8



--------------------------------------------------------------------------------



 



ARTICLE VI
VESTING AND PAYMENT OF LONG-TERM INCENTIVE BONUSES
          6.01 Vesting. The Plan Administrator may, in its sole discretion at
the time the Performance Milestones for the Performance Period are established,
impose an additional Service vesting requirement with respect to a portion (not
to exceed fifty percent (50%)) of the Long-Term Incentive Bonus to which each
Participant becomes entitled for that Performance Period. Such portion shall be
hereinafter referred to as the Deferred Portion and shall be subject to the
following provisions:
               (i) The Deferred Portion shall be credited to each Participant’s
Account as of the date the remaining portion of his or her Long-Term Incentive
Bonus is paid in accordance with Section 6.02.
               (ii) The Deferred Portion shall vest in a series of successive
equal annual installments upon the Participant’s completion of each additional
year of Service over the period of years (not to exceed three (3) years)
designated by the Plan Administrator and measured from the first day of the
Corporation’s fiscal year immediately following the Performance Period to which
that Deferred Portion relates.
               (iii) The Deferred Portion shall vest in full on an accelerated
basis upon the Participant’s continuation in Service through the consummation of
a Change in Control or any earlier cessation of the Participant’s Service by
reason of Retirement or Involuntary Termination (other than a Termination for
Cause), provided that in each instance the Participant continues in Service at
least through the end of the Performance Period to which that Deferred Portion
relates.
               (iv) During the period the Deferred Portion is credited to the
Participant’s Account, that portion shall earn interest, compounded annually, at
the per annum rate determined from time to time by the Plan Administrator. In
the absence of any such determination by the Plan Administrator, the per annum
rate shall be the prime rate in effect from time to time, as such rate is quoted
in The Wall Street Journal.
               (v) As the Deferred Portion vests in one or more installments,
each vested installment will be paid to the Participant (or his or her estate)
on the fifteenth (15th) day following such vesting date or as soon after that
scheduled payment date as administratively practicable, but in no event later
than the later of the close of the calendar year in which that schedule payment
date occurs or the fifteenth (15th) day of the third calendar month following
such scheduled payment date.

9



--------------------------------------------------------------------------------



 



               (vi) Notwithstanding anything to the contrary in subparagraphs
(i) through (v) above, should the Participant satisfy the age requirement for
Retirement prior to the any installment vesting date in effect for his or her
Deferred Portion, then each such post-Retirement age installment shall be paid
on the fifteenth (15th) day following the earlier of (a) the applicable vesting
date for that installment had the Participant not attained Retirement age or
(b) the date of his or her Separation from Service, or as soon after the earlier
of those two dates as administratively practicable, but in no event later than
the later of the close of the calendar year in which that earlier date occurs or
the fifteenth (15th) day of the third (3rd) calendar month following that
earlier date.
          6.02 Current Payment. The portion of the Participant’s Long-Term
Incentive Bonus which is not subject to the vesting and deferred payment
provisions of Section 6.01 shall be paid to the Participant in accordance with
the following requirements:
          (i) for a full Performance Period coincidental with the Corporation’s
fiscal year, the payment shall be made during the period beginning on the first
business day of the succeeding fiscal year and ending on the fifteenth (15th)
day of the third calendar month in that succeeding fiscal year or such later
date as may be required for administrative purposes, but not later than the last
day of that succeeding fiscal year.
          (ii) for an abbreviated Performance Period under Section 5.04, the
payment shall be made within sixty (60) days after the effective date of the
Change in Control transaction triggering that abbreviated Performance Period.
          6.03 Withholding Taxes. The Corporation shall collect all federal,
state and local income, employment and other payroll taxes (including FICA
taxes) required to be withheld from the Participant’s Long-Term Incentive Bonus,
as and when those taxes become due under applicable law. The Corporation shall
collect such taxes through tax withholdings from the Long-Term Incentive Bonus
or other wages and earnings payable to the Participant or by any other means
acceptable to the Corporation.
ARTICLE VII
SPECIAL PROVISIONS
          7.01 Special Provisions for Select Participants. Unless the Plan
Administrator specifically determines otherwise for one or more Long-Term
Incentive Bonuses, the terms and provisions of the Plan, including (without
limitation) the eligibility and participation provisions of Sections 4.01 and
4.02, the pro-ration provisions of Sections 5.02 and 5.05 applicable to
Participants who cease Service prior to the completion of the applicable
Performance Period and the vesting provisions of Section 6.01 shall each be
subject to modification and revision to the extent the Participant is at the
time a party to a written employment agreement with the Corporation which
provides more favorable terms and provisions governing his or her bonus
entitlement and/or the vesting of such bonus, and those

10



--------------------------------------------------------------------------------



 



more favorable terms and provisions shall supersede any terms and provisions to
the contrary set forth in the Plan, including (without limitation) the specific
sections indicated above. Appendix I to the Plan sets forth the Participants who
are currently parties to written employment agreements and the provisions of
their employment agreements which shall supersede provisions to the contrary in
the Plan.
ARTICLE VIII
MISCELLANEOUS
          8.01 Plan Effective Date. The Plan shall become effective immediately
upon approval by the Compensation Committee of the Board, and the Plan
Administrator may, upon such approval, implement the Plan for the Performance
Period coincidental with the Corporation’s 2006 fiscal year.
          8.02 Deferred Commencement Date. Notwithstanding any provision to the
contrary in the Plan, no distribution which becomes due and payable by reason of
the Participant’s Separation from Service status shall be made to a Participant
prior to the earlier of (i) the first day of the seventh (7th) month following
the date of such Separation from Service or (ii) the date of Participant’s
death, if Participant is deemed at the time of such Separation from Service to
be a specified employee under Section 1.409A-1(i) of the Treasury Regulations
issued under Code Section 409A, as determined by the Plan Administrator in
accordance with consistent and uniform standards applied to all other Code
Section 409A arrangements of the Corporation, and such delayed commencement is
otherwise required in order to avoid a prohibited distribution under Code
Section 409A(a)(2). All payments deferred by reason of this Section 8.02 shall
be paid in a lump sum on the first day of the seventh (7th) month following the
date of Participant’s Separation from Service or, if earlier, the first day of
the month immediately following the date the Corporation receives proof of
Participant’s death.
          8.03 Benefit Limit. In the event any payment to which Participant
becomes entitled under the Plan would otherwise constitute a parachute payment
under Code Section 280G, then that payment shall, except as otherwise provided
in attached Schedule I, be subject to reduction to the extent necessary to
assure that such payment will be limited to the greater of (i) the dollar amount
which can be paid to the Participant without triggering a parachute payment
under Code Section 280G or (ii) the dollar amount of that payment which provides
the Participant with the greatest after-tax amount after taking into account any
excise tax the Participant may incur under Code Section 4999 with respect to
such payment and any other benefits or payments to which the Participant may be
entitled in connection with any change in control or ownership of the
Corporation or the subsequent termination of the Participant’s Service.
          8.04 Benefits Not Funded. The obligation to pay each Participant’s
Long-Term Incentive Bonus, including (without limitation) the portion credited
to his or her Account hereunder, shall at all times be an unfunded and unsecured
obligation of the Corporation. The

11



--------------------------------------------------------------------------------



 



Corporation shall not have any obligation to establish any trust, escrow
arrangement or other fiduciary relationship for the purpose of segregating funds
for the payment of the Long-Term Incentives Bonuses which become payable under
the Plan, nor shall the Corporation be under any obligation to invest any
portion of its general assets in mutual funds, stocks, bonds, securities or
other similar investments in order to accumulate funds for the satisfaction of
its respective obligations under the Plan. The Participant (or his or her
beneficiary) shall look solely and exclusively to the general assets of the
Corporation for the payment of his or her Long-Term Incentive Bonus, including
(without limitation) the portion credited to his or her Account hereunder.
          8.05 No Employment Right. Neither the action of the Corporation in
establishing or maintaining the Plan, nor any action taken under the Plan by the
Plan Administrator, nor any provision of the Plan itself shall be construed so
as to grant any person the right to remain in the Service of the Corporation for
any period of specific duration, and the Participant shall at all times remain
an Employee at will and may accordingly be discharged at any time, with or
without cause and with or without advance notice of such discharge.
          8.06 Amendment/Termination. The Board may at any time amend the
provisions of the Plan to any extent and in any manner the Board shall deem
advisable, and such amendment shall become effective at the time of such Board
action, subject to any stockholder approval requirements under Code
Section 162(m), to the extent the Plan is intended to comply with such Code
section, or any other applicable law or regulation or the listing regulations of
any securities exchange on which the Corporation’s common stock is at the time
traded. The Board may also at any time terminate the Plan in whole or in part.
However, no such plan amendment or plan termination authorized by the Board
shall adversely affect the benefits of Participants accrued to date under the
Plan or otherwise reduce the then outstanding balances credited to their
Accounts or otherwise adversely affect the vesting provisions in effect for
those Accounts or modify the distribution provisions in effect for those
Accounts in contravention of the applicable limitations and restrictions of Code
Section 409A governing the acceleration or subsequent deferral of distributions
and payments hereunder.
          8.07 .Applicable Law. The provisions of the Plan shall also be
construed, administered and governed by the laws of the State of California
without resort to its conflict-of-laws provisions. If any provision of this Plan
shall be held by a court of competent jurisdiction to be invalid or
unenforceable, the remaining provisions of the Plan shall continue in full force
and effect.
          8.08 Satisfaction of Claims. Any payment made to a Participant or his
or her legal representative, beneficiary or estate in accordance with the terms
of this Plan shall to the extent thereof be in full satisfaction of all claims
with respect to that payment which such person may have against the Plan, the
Plan Administrator (or its designate) or the Corporation (or any Parent or
Subsidiary), any of whom may require the Participant or his or her legal
representative, beneficiary or estate, as a condition precedent to such payment,
to execute a receipt and release in such form as shall be determined by the Plan
Administrator.

12



--------------------------------------------------------------------------------



 



          8.09 Alienation of Benefits. No person entitled to benefits under the
Plan shall have any right to transfer, assign, alienate, pledge, hypothecate or
otherwise encumber his or her interest in such benefits prior to actual receipt
of those benefits. The benefits payable under the Plan shall not, prior to
actual payment, be subject to seizure or sequestration for the payment of any
debts, judgments, alimony or separate maintenance owed by a Participant or any
other person and shall not, to the maximum extent permitted by law, be
transferable by operation of law in the event of the bankruptcy or insolvency of
the Participant or any other person.
          8.10 Successors and Assigns. The obligation of the Corporation to make
the payments required hereunder shall be binding upon the successors and assigns
of the Corporation, whether by merger, consolidation, acquisition or other
reorganization.

13



--------------------------------------------------------------------------------



 



APPENDIX I
AS REVISED EFFECTIVE JANUARY 28, 2008
PARTICIPANTS COVERED BY SECTION 7.01
     The following participants have current employment agreements with the
Corporation which provide more favorable bonus entitlement and vesting
provisions than those set forth in the Plan:
          Art Zafiropoulo — Employment Agreement dated November 24, 2003
          Bruce Wright — Employment Agreement dated November 24, 2003
     Accordingly, the provisions governing the Long-Term Incentive Bonus for
each of those individuals are hereby modified in the following respects:
     1. The definition of Disability or Disabled in Section 3.06 of the Plan is
hereby replaced with the definition of Disability or Disabled in Section 5.1 of
the applicable Employment Agreement.
     2. The definition of Involuntary Termination in Section 3.09 of the Plan is
hereby modified by the addition of new subparagraph (ii) to read as follows:
          (iii) the Employee’s termination of Employee status for Good Reason,
as that term is defined in Section 7.2.1 of the applicable Employment Agreement.
     3. Accordingly, by reason of the foregoing modification to the definition
of Involuntary Termination, the following additional provisions relating to a
Good Reason termination shall be in effect for determining the Long-Term
Incentive Bonuses to which the foregoing participants may become entitled under
the Plan:
               - Should any such participant terminate Employee status during
the Performance Period for Good Reason (as defined above) prior to attainment of
age sixty-five (65), then that participant shall be entitled to receive an
amount determined by multiplying (i) the non-Deferred Portion of the Long-Term
Incentive Bonus to which he would have become entitled had he continued in
Employee status until the end of that Performance Period, with the actual amount
of that non-deferred portion to be determined on the basis of the Corporation’s
attainment of the applicable Performance Milestones for that Performance Period,
by (ii) a fraction the numerator of which is the number of days such participant
remained in Service during the Performance Period and the denominator of which
is the total number of days in that Performance Period. The payment date for
such pro-rated amount shall be determined in accordance with Section 6.02.

14



--------------------------------------------------------------------------------



 



               - Should any such participant terminate Employee status during
the Performance Period for Good Reason (as defined above) at or after attainment
of age sixty-five (65), then that participant shall be entitled to receive the
non-Deferred Portion of the Long-Term Incentive Bonus to which he would have
become entitled had he continued in Employee status until the end of that
Performance Period, with the actual amount of that non-deferred portion to be
determined on the basis of the Corporation’s attainment of the applicable
Performance Milestones for that Performance Period. The payment date for such
amount shall be determined in accordance with Section 6.02
               - Should any such participant terminate Employee status for Good
Reason (as defined above) after the completion of the Performance Period for a
particular Long-Term Incentive Bonus but before completion of the Service
vesting requirement in effect for the Deferred Portion of that bonus, then he
shall immediately vest in that entire Deferred Portion. The payment date for
each installment of that Deferred Portion (whether before or after such
termination of Employee status) shall be the fifteenth (15th) day following the
earlier of (a) the normal vesting date for that installment had there not been a
Good Reason trigger applicable to that installment or (b) the date of his
Separation from Service, or as soon after the earlier of those two dates as
administratively practicable, but in no event later than the later of the close
of the calendar year in which that earlier date occurs or the fifteenth (15th)
day of the third (3rd) calendar month following that earlier date. However, if
the payment is triggered by the Participant’s Separation from Service, then the
deferred payment provisions of Section 8.02 shall be applicable.
     4. The definition of Termination for Cause in Section 3.16 of the Plan is
hereby replaced with the definition of Termination for Cause in Section 6.1.1 of
the applicable Employment Agreement.
     5. The benefit limitation of Section 8.03 of the Plan shall not be in
effect for Mr. Zafiropoulo with respect to any payments which are made to him
under the Plan while his Employment Agreement remains in force, and he will
accordingly be entitled to the tax gross-up payment provided under Section 8.3
of his Employment Agreement to the extent any payment made to him under the Plan
while his Employment Agreement remains in force is deemed to constitute a
parachute payment under Code Section 280G.

15